DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This office action is responsive to the amendment filed 22 September 2021. As directed by the amendment claims 1, 6, 17, 19, 21, 22, 24, 26, 35, 37, 46 and 48 have been amended, claims 54-61 have been added, and claims 10, 12, 18, 20, 23, 28-30, 34, 36, 38-41, 43, 49, 50 and 53 have been cancelled. Thus, claims 1-9, 11, 13-17, 19, 21-22, 24-27, 31-33, 35, 37, 42, 44-48, 51-52 and 54-61 are presently pending in this application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 8, 9, 14, 35, 37, 42, 44, 48 and 54-61 are rejected under 35 U.S.C. 103 as being unpatentable over Chi (US 2009/0034778 A1) in view of Nelson (US 2009/0079561 A1) in view Ansfield (US 2011/0301727 A1) in view of Voch (“Night Light Bluetooth Speaker, Portable Wireless Bluetooth Speaker, 6 Color LED Themes Bedside Table Light/Smart Touch Control Color Changing Stereo Subwoofer” available at Amazon.com on 02/27/2017, accessed online on 06/14/2021) of Matsunaga (US 2014/0223058 A1).
Referring to claim 1: Chi teaches a device (see figures 1-3), comprising a printed circuit board (see figures 2-3, #51; paragraph [0058]) comprising a processor (see figures 2-3, #5/52/59; paragraphs [0018]; claim 10); an audio component (see figures 1-3, #3) electrically coupled to the processor (see figures 2-3; paragraph [0048]); light-emitting diodes (see figures 2-3, #53; paragraph [0048], [0056] and [0058]) electrically coupled to the processor; physical switches (see figure 2, #4/41-45; paragraph [0060]) electrically coupled to the processor, wherein the physical switches are configured to control at least one of the LEDs and the audio component (see figures 1-2; paragraph [0048]; wherein the switch includes switches, #41-43, for controlling the audio component and switches, #44-45, for controlling the LEDs); a device housing (see figures 1-3, #2/12/21/23) configured to house the PCB, the audio component, the LEDs, and at least part of the physical switches (see paragraph [0058]). Chi is silent to the device being a sleep training device wherein the printed circuit board comprises a real-time clock integrated circuit (IC), a memory, and a wireless communication unit; and a capacitive touch component electrically coupled to the processor, wherein the processor is programmed to execute instructions stored in the memory to: receive instructions to schedule a sleep program from a 
Nelson teaches a sleep training device (see figure 2) comprising a processor, a memory (see figure 2, #210; paragraph [0044]), a real-time clock integrated circuit (see paragraph [0047]; wherein the processing unit includes a timer chip that keeps track of current time and compares the current time to the programmed state change times), and a wireless communication unit (see figure 2, #220; paragraph [0046]; wherein the user interface is a wireless interface to a computer), wherein the processor is programmed to execute instructions stored in the memory to: receive instructions to schedule a sleep program which is set by a client device communicatively coupled to the sleep training device (see paragraphs [0036], [0046]-[0047] and [0051]-[0053]; wherein the computer is the client device and the sleep training device is communicatively coupled to the computer to receive instructions to schedule the sleep program); and initiate a sleep program stored in the memory (see paragraphs [0036], [0046]-[0047] and [0051]-[0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the printed circuit board of Chi with a memory storing a programmed sleep program and a real-time clock integrated circuit like taught by Nelson in order for the device to be utilized as a night light alarm clock for young children (see paragraphs [0051]-[0053]). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Chi, as modified by Nelson, with a wireless communication unit for communication to a client device like taught 
Ansfield teaches a sleep sound device comprising a processor (see figure 1, #12); an audio component (see figure 1, #20) electrically coupled to the processor; a wired or wireless network interface (see figure 1, #30) that communicates with the processor to provide connectivity to one or more audio servers (see figure 1, #32; paragraphs [0017]-[0020]); and user interface (see figure 2, #68) for allowing a user to select a particular audio type (see paragraph [0026]) and input an on time and off time such that the selected audio will automatically start streaming and stop streaming at the programed times (see paragraph [0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Chi, as modified by Nelson, with a server communicatively coupled between the sleep device and the client device like taught by Ansfield in order to allow access to a greater selection of audio content to be played according to the sleep program schedule. Chi, as modified by Nelson and Ansfield, is silent to a capacitive touch component electrically coupled to the processor, and the processor being programmed to execute instructions to disable at least one of the physical switches and the capacitive touch component when the sleep program is initiated. 
Voch teaches a night light Bluetooth speaker device (see figure on page 1 reproduced below), the device comprising a base, a light diffusing cover, and a speaker positioned under a 

    PNG
    media_image1.png
    591
    417
    media_image1.png
    Greyscale

Matsunaga teaches an application processor that process a started application program; and a memory that stores an operation lock determination section that determines whether to start operation lock while processing the application program (see paragraphs [0012] and [0028]-[0029]), wherein the operation lock restricts unintended operations while the application is running (see paragraphs [0015] and [0030]), specifically, restricting operation device keys to prevent performing unintended termination of application processing, changing of sound volume, 
Referring to claim 2: Chi further teaches the device housing comprises a housing base (see figures 1-3, #2/21/23; paragraph [0058]) and a light diffusing cover (see figures 1-3, #12; paragraphs [0048]-[0051]; wherein the cover, #12, is pervious to light in part and creates a “hazy atmosphere”).
	Referring to claim 3: Chi further teaches the PCB is housed within the housing base (see figures 2-3; paragraph [0058]).
	Referring to claim 4: Chi further teaches the light diffusing cover comprises a polymeric material (see paragraphs [0048]-[0051]; wherein the cover is made of a plastic material) fully capable of diffusing light and dissipating heat generated by the LEDs.
Referring to claim 8: Chi further teaches the audio component comprises a speaker (see figures 1-3, #3) coupled to an amplifier (see paragraph [0018]; claim 10, #57), and wherein the amplifier is electrically coupled to the processor.
Referring to claim 9: Chi further teaches a covering plate (see figure 2, #21) configured to cover a top of the device housing and positioned above the speaker (see figure 2; wherein the 
Referring to claim 14: Nelson further teaches the sleep program is initiated when a set parameter associated with the sleep program is met, and wherein the sleep program is scheduled remotely by another device (see paragraphs [0036] and [0046]-[0047]; wherein the set parameter is a time for conducting a state change, and wherein the program is schedule remotely from a computer through wireless communication).
Referring to claim 35: Chi teaches a device (see figures 1-3), comprising a printed circuit board (see figures 2-3, #51; paragraph [0058]) comprising a processor (see figures 2-3, #5/52/59; paragraphs [0018]; claim 10); an audio component (see figures 1-3, #3) electrically coupled to the processor (see figures 2-3; paragraph [0048]); light-emitting diodes (see figures 2-3, #53; paragraph [0048], [0056] and [0058]) electrically coupled to the processor; a number of physical switches (see figure 2, #4/41-45; paragraph [0060]) electrically coupled to the processor, wherein the physical switches are configured to control at least one of the LEDs and the audio component (see figures 1-2; paragraph [0048]; wherein the switch includes switches, #41-43, for controlling the audio component and switches, #44-45, for controlling the LEDs); and a device housing (see figures 1-3, #2/12/21/23) configured to house the PCB, the audio component, the LEDs, and at least part of the physical switches (see paragraph [0058]). Chi is silent to the device being a sleep training device comprising a capacitive touch component electrically coupled to the processor; the printed circuit board comprises a real-time clock integrated circuit (IC), and a memory; and a method of operating the sleep training device, comprising: receiving an instruction from a server communicatively coupled to the sleep training 
Nelson teaches a sleep training method for use with a sleep training device (see figure 2), the method comprising receiving an instruction to schedule a sleep program based on a set parameter from a client device in wireless communication with the sleep training device; and initiating, using a processor, the sleep program once the set parameter is met (see paragraphs [0036], [0046]-[0047] and [0051]-[0053]; wherein the computer is the client device and the sleep training device is communicatively coupled to the computer to receive instructions to schedule the sleep program), wherein the sleep training device further comprises a memory for storing the sleep program (see figure 2, #210; paragraph [0044]), a real-time clock integrated circuit (see paragraph [0047]; wherein the processing unit includes a timer chip that keeps track of current time and compares the current time to the programmed state change times), and a wireless communication unit (see figure 2, #220; paragraph [0046]; wherein the user interface is a wireless interface to a computer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the printed circuit board of Chi with a memory storing a programmed sleep program and a real-time clock integrated circuit for executing a sleep training method like taught by Nelson in order for the device to be utilized as a night light alarm clock for young children (see paragraphs [0051]-[0053]). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Chi, as modified by Nelson, with a wireless communication unit for communication to a client device like taught by Nelson in order to allow 
Ansfield teaches a sleep sound device comprising a processor (see figure 1, #12); an audio component (see figure 1, #20) electrically coupled to the processor; a wired or wireless network interface (see figure 1, #30) that communicates with the processor to provide connectivity to one or more audio servers (see figure 1, #32; paragraphs [0017]-[0020]); and user interface (see figure 2, #68) for allowing a user to select a particular audio type (see paragraph [0026]) and input an on time and off time such that the selected audio will automatically start streaming and stop streaming at the programed times (see paragraph [0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Chi, as modified by Nelson, with a server communicatively coupled between the sleep device and the client device like taught by Ansfield in order to allow access to a greater selection of audio content to be played according to the sleep program schedule. Chi, as modified by Nelson and Ansfield, is silent to the sleep training device comprising a capacitive touch component electrically coupled to the processor; and disabling at least one of the physical switches and the capacitive touch component when the sleep program is initiated.
Voch teaches a night light Bluetooth speaker device (see figure on page 1, reproduced above with regards to claim 1), the device comprising a base, a light diffusing cover, and a speaker positioned under a capacitive touch component comprising a speaker cover and annular capacitive touch sensor, wherein the capacitive touch component is exposed by the device 
Matsunaga teaches an application processor that process a started application program; and a memory that stores an operation lock determination section that determines whether to start operation lock while processing the application program (see paragraphs [0012] and [0028]-[0029]), wherein the operation lock restricts unintended operations while the application is running (see paragraphs [0015] and [0030]), specifically, restricting operation device keys to prevent performing unintended termination of application processing, changing of sound volume, and/or cutting power to devices accessible to children (see paragraphs [0004]-[0005] and [0015]), and wherein the processor is programmed to execute instructions to re-enable or re-activate operations in response to a user applying a user input (see paragraphs [0043]-[0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the processor of Chi, as modified by Nelson, Ansfield and Voch, with programming stored on the memory to execute an operation lock/unlock like taught by Matsunaga in order to selectively restrict operation of the device keys during running of the sleep program so as to prevent performing unintended termination of the program, changing of sound volume, and/or cutting power to device.
Referring to claim 37: Voch further teaches the capacitive touch component comprises an annular ring and wherein the annular ring is made of an electrically-conductive material (see page 6; wherein the touch sensor is made of metal), wherein the device is configured to be powered on in response to a user input applied to the capacitive touch element (see page 6, “Multi-color Wonderful Life”, wherein “touching the circular sensor on the top of the lamp to open light mode. Touch repeatedly to sequentially shift to dim white light, low white light, medium white light, high white light, red light, blue light”).
Referring to claim 42: Chi further teaches the device housing comprises a housing base (see figures 1-3, #2/21/23; paragraph [0058]) and a light diffusing cover (see figures 1-3, #12; paragraphs [0048]-[0051]; wherein the cover, #12, is pervious to light in part and creates a “hazy atmosphere”).
Referring to claim 44: Chi further teaches the light diffusing cover comprises a polymeric material (see paragraphs [0048]-[0051]; wherein the cover is made of a plastic material) fully capable of diffusing light and dissipating heat generated by the LEDs.
Referring to claim 48: Chi further teaches the audio component comprises a speaker (see figures 1-3, #3) coupled to an amplifier (see paragraph [0018]; claim 10, #57), and wherein the amplifier is electrically coupled to the processor. Chi, as modified by Nelson, Ansfield, Voch and Matsunaga, further teaches playing a sound via the audio component when the sleep program is initiated (see Nelson paragraph [0053]).
Referring to claims 54-56 and 59-61: Chi, as modified by Nelson, Ansfield, Voch and Matsunaga, teaches the instructions to disable at least one of the physical switches and the capacitive touch component are included as part of the sleep program in response to a user applying a user input to the client device, wherein the client device is a remote computer device 
Matsunaga further teaches a mobile phone or PDA including a touch panel for inputting operation input information to a lock toggle graphic for implementing the programmed locking/unlocking features (see paragraphs [0022], [0042] and [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the client device of Chi, as modified by Nelson, Ansfield, Voch and Matsunaga, with a handheld device with a mobile application including a lock toggle like taught by Matsunaga in order to allow for programming and parental control of the sleep device when the user is traveling with the device.
Referring to claim 57: Chi, as modified by Nelson, Ansfield, Voch and Matsunaga the processor is programmed to execute instructions to play a sound via the audio component when the sleep program is initiated (see Nelson paragraph [0053]), wherein the sound is set by the client device communicatively coupled to the server (see Ansfield paragraphs [0017]-[0020] and [0026]).
Referring to claim 58: Voch further teaches the sleep training device is configured to be powered on in response to a user input applied to the capacitive touch element (see page 6, .
Claims 5, 6, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Nelson in view Ansfield in view of Voch in view of Matsunaga, as applied to claims 4 and 44 above, in view Yotsumoto et al. (US 2014/0355246 A1) (Yotsumoto).
Referring to claim 5: Chi further teaches a support column (see figure 2, #112) extending upward from the housing base. Chi, as modified by Nelson, Ansfield, Voch and Matsunaga, is silent to the support column being configured to support at least part of the audio component and house one or more electrical components, and wherein the support column is covered by an opaque material such that the one or more electrical components within the support column do not cast shadows from light generated by the LEDs. Yotsumoto teaches a device configured to provide light in surrounding relationship with a speaker (see figures 1-2), the device comprising an audio component (see figures 1-2, #30/61/62; paragraph [0056]); a plurality of LED elements (see figures 1-2, #45) arranged in a ring (see paragraph [0033]); a housing base (see figures 1-2, #15-16); and a support column (see figures 1-2, #20-22; paragraph [0031]) extending upward from the housing base, wherein the support column is configured to support at least part of the audio component and house one or more electrical components (see figure 2; wherein a plurality of circuit substrates, #61/62, for operating the speaker, #30, are positioned within the central portion of the support column), and wherein the support column is covered by an opaque reflective material such that the one or more electrical components within the support column do not cast shadows from light generated by the light (see paragraphs [0051]-[0053]). It would have been obvious to one of ordinary skill in the art before the effective filing 
Referring to claim 6: Chi further teaches the LEDs being arranged in a triangular pattern (see figure 2). Chi, as modified by Nelson, Ansfield, Voch, Matsunaga and Yotsumoto, is silent to the LEDs being arranged in a circular pattern surrounding the support column, however, Yotsumoto further shows the plurality of light sources being arranged in a circular pattern surrounding the support column (see figures 1-2; paragraph [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LEDs of Chi, as modified by Nelson, Ansfield, Voch, Matsunaga and Yotsumoto, to a circular pattern around the support column like taught by Yotsumoto in order to provide a uniform distribution of light around the device.
Referring to claim 45: Chi further teaches a support column (see figure 2, #112) extending upward from the housing base. Chi, as modified by Nelson, Ansfield, Voch and Matsunaga, is silent to the support column being configured to support at least part of the audio component and house one or more electrical components, and wherein the support column is covered by an opaque material such that the one or more electrical components within the support column do not cast shadows from light generated by the LEDs. Yotsumoto teaches a device configured to provide light in surrounding relationship with a speaker (see figures 1-2), 
Referring to claim 46: Chi further teaches the LEDs being arranged in a triangular pattern (see figure 2). Chi, as modified by Nelson, Ansfield, Voch, Matsunaga and Yotsumoto, is silent to the LEDs being arranged in a circular pattern surrounding the support column, however, Yotsumoto further shows the plurality of light sources being arranged in a circular pattern surrounding the support column (see figures 1-2; paragraph [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .
Claims 7 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Nelson in view Ansfield in view of Voch in view of Matsunaga, as applied to claims 1 and 35 above, in view of Raza et al. (US 2016/0323978 A1) (Raza).
	Referring to claims 7 and 47: Chi, as modified by Nelson, Ansfield, Voch and Matsunaga, is silent to the LEDs being RGBW LEDs. Raza teaches a wirelessly controlled lighting device (see title) comprising a plurality of LED elements (see figures 3-5, #90), wherein the LEDs of the LED elements are RGBW LEDs (see paragraph [0031]). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the LEDs of Chi, as modified by Nelson, Ansfield, Voch and Matsunaga, with RGBW LEDs like taught by Raza in order to allow for generation of light of any color (see Raza paragraph [0031]).
Claims 11, 13 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Nelson in view Ansfield in view of Voch in view of Matsunaga, as applied to claims 1 and 35, in view of Recker et al. (US 2010/0271802 A1) (Recker).
Referring to claim 11: Chi, as modified by Nelson, Ansfield, Voch and Matsunaga, further teaches one or more batteries (see Chi figure 2, #6; paragraphs [0057]-[0058]) configured to supply power to at least one of the processor, the real-time clock IC, the memory, the wireless communication unit, the audio component, the LEDs, and the physical switches. Chi, as modified by Nelson, Ansfield, Voch and Matsunaga, is silent to the one or more batteries being rechargeable. Recker teaches a wireless lighting device (see title) wherein the device is powered 
Referring to claims 13 and 51: Chi, as modified by Nelson, Ansfield, Voch and Matsunaga, is silent to the wireless communication unit being a wireless fidelity (WiFi) communication unit. Recker teaches a wireless lighting device (see title) wherein the device takes commands from a wireless communication interface from an external source, wherein the wireless communication interface includes WiFi (see paragraph [0259]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless communication unit of Chi, as modified by Nelson, Ansfield, Voch and Matsunaga, to a WiFi communication unit like taught by Recker in order to allow for remote programming of the device.
Claims 15 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Nelson in view Ansfield in view of Voch in view of Matsunaga, as applied to claims 1 and 35, in view of Thijssen (US 2016/0231825 A1).
Referring to claims 15 and 52: Chi, as modified by Nelson, Ansfield, Voch and Matsunaga, is silent to a gesture control sensor electrically coupled to the processor, wherein the gesture control sensor is configured to detect a hand gesture made by a user in a vicinity of the gesture control sensor. Thijssen teaches a gesture control device for use with a controllable .
Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Nelson in view Ansfield in view of Voch in view of Matsunaga, as applied to claim 1, in view of Wang et al. (US 2016/0023124 A1) (Wang).
	Referring to claim 16: Chi, as modified by Nelson, Ansfield, Voch and Matsunaga, is silent to the wireless communication unit being a Bluetooth® communication unit comprising a Bluetooth® processor, a Bluetooth® memory and a Bluetooth® audio interface electrically coupled to the processor. Wang teaches an LED lighting device and a wireless speaker system (see figure 1, #1), the system comprising a LED light source module (see figure 1, #15); an audio component (see figure 1, #13); and a wireless communication module (see figure 1, #14), wherein the wireless communication module is a Bluetooth module (see paragraphs [0017]-[0020] and [0032]; wherein it is clear that the Bluetooth module includes a processor, memory and audio interface). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless communication unit of Chi, as modified by Nelson, Ansfield, Voch and Matsunaga, to a Bluetooth® communication unit like taught by Wang in order to allow the device to be paired with a user’s mobile device (see Wang paragraph [0032]).
Claims 17, 19, 21-22, 24, 26-27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Nelson in view of Matsunaga in view of Voch in view of Yotsumoto.
Referring to claim 17: Chi teaches a device (see figures 1-3), comprising: a printed circuit board (see figures 2-3, #51; paragraph [0058]) comprising a processor (see figures 2-3, #5/52/59; paragraphs [0018]; claim 10); an audio component (see figures 1-3, #3) electrically coupled to the processor (see figures 2-3; paragraph [0048]); light-emitting diodes (see figures 2-3, #53; paragraph [0048], [0056] and [0058]) electrically coupled to the processor; physical switches (see figure 2, #4/41-45; paragraph [0060]) electrically coupled to the processor, wherein the physical switches are configured to control at least one of the LEDs and the audio component (see figures 1-2; paragraph [0048]; wherein the switch includes switches, #41-43, for controlling the audio component and switches, #44-45, for controlling the LEDs); a device housing (see figures 1-3, #2/12/21/23) configured to house the PCB, the audio component, the LEDs, and at least part of the physical switches, wherein the device housing comprises a housing base (see figures 1-3, #2/21/23; paragraph [0058]) and a light diffusing cover (see figures 1-3, #12; paragraphs [0048]-[0051]; wherein the cover, #12, is pervious to light in part and creates a “hazy atmosphere”); and a support column (see figure 2, #112) extending upward from the housing base. Chi is silent to the device being a sleep training device wherein the printed circuit board comprises a real-time clock integrated circuit (IC), a memory, and a wireless communication unit; a capacitive touch component electrically coupled to the processor wherein at least part of the capacitive touch component is exposed by the device housing; and wherein the support column is configured to support at least part of the audio component and house one or more electrical components, and wherein the support column is covered by an opaque material such 
Nelson teaches a sleep training device (see figure 2) comprising a processor, a memory (see figure 2, #210; paragraph [0044]), a real-time clock integrated circuit (see paragraph [0047]; wherein the processing unit includes a timer chip that keeps track of current time and compares the current time to the programmed state change times), and a wireless communication unit (see figure 2, #220; paragraph [0046]; wherein the user interface is a wireless interface to a computer), wherein the processor is programmed to execute instructions stored in the memory to initiate a sleep program stored in the memory (see paragraphs [0036], [0046]-[0047] and [0051]-[0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the printed circuit board of Chi with a memory storing a programmed sleep program and a real-time clock integrated circuit like taught by Nelson in order for the device to be utilized as a night light alarm clock for young children (see paragraphs [0051]-[0053]). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Chi, as modified by Nelson, with a wireless communication unit like taught by Nelson in order to allow for remote setting of the sleep program (see Nelson paragraph [0046]).
Chi, as modified by Nelson, is silent to a capacitive touch component electrically coupled to the processor wherein at least part of the capacitive touch component is exposed by the device housing; and wherein the support column is covered by an opaque material such that the one or more electrical components within the support column do not cast shadows from light generated 
Voch teaches a night light Bluetooth speaker device (see figure on page 1 reproduced below), the device comprising a base, a light diffusing cover, and a speaker positioned under a 

    PNG
    media_image1.png
    591
    417
    media_image1.png
    Greyscale

Chi, as modified by Nelson, Matsunaga and Voch, is silent to the support column is covered by an opaque material such that the one or more electrical components within the support column do not cast shadows from light generated by the LEDs. Yotsumoto teaches a device configured to provide light in surrounding relationship with a speaker (see figures 1-2), the device comprising an audio component (see figures 1-2, #30/61/62; paragraph [0056]); a plurality of LED elements (see figures 1-2, #45) arranged in a ring (see paragraph [0033]); a housing base (see figures 1-2, #15-16); and a support column (see figures 1-2, #20-22; paragraph [0031]) extending upward from the housing base, wherein the support column is configured to 
	Referring to claim 19: Voch further teaches the capacitive touch component comprises an annular ring and wherein the annular ring is made of an electrically-conductive material (see page 6; wherein the touch sensor is made of metal), wherein the device is configured to be powered on in response to a user input applied to the capacitive touch element (see page 6, “Multi-color Wonderful Life”, wherein “touching the circular sensor on the top of the lamp to open light mode. Touch repeatedly to sequentially shift to dim white light, low white light, medium white light, high white light, red light, blue light”).
Referring to claim 21: Chi further teaches the PCB is housed within the housing base (see figures 2-3; paragraph [0058]).
Referring to claim 22: Chi further teaches the light diffusing cover comprises a polymeric material (see paragraphs [0048]-[0051]; wherein the cover is made of a plastic material) fully capable of diffusing light and dissipating heat generated by the LEDs.
Referring to claim 24: Chi further teaches the LEDs being arranged in a triangular pattern (see figure 2). Chi, as modified by Nelson, Matsunaga, Voch and Yotsumoto, is silent to the LEDs being arranged in a circular pattern surrounding the support column, however, Yotsumoto further shows the plurality of light sources being arranged in a circular pattern surrounding the support column (see figures 1-2; paragraph [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LEDs of Chi, as modified by Nelson, Matsunaga, Voch and Yotsumoto, to a circular pattern around the support column like taught by Yotsumoto in order to provide a uniform distribution of light around the device.
Referring to claim 26: Chi further teaches the audio component comprises a speaker (see figures 1-3, #3) coupled to an amplifier (see paragraph [0018]; claim 10, #57), and wherein the amplifier is electrically coupled to the processor. Chi, as modified by Nelson, Matsunaga, Voch and Yotsumoto, further teaches the processor being programed to execute instructions to play a sound via the audio component when the sleep program is initiated (see Nelson paragraph [0053]).
Referring to claim 27: Chi further teaches a covering plate (see figure 2, #21) configured to cover a top of the device housing and positioned above the speaker (see figure 2; wherein the hood, #21, includes a flat covering surface with an inlaid LED circuit board and wherein the flat covering surface acts as a covering plate to cover the top of the housing base, #21/23, and is positioned above the speaker).
Referring to claim 32: Nelson further teaches the sleep program is initiated when a set parameter associated with the sleep program is met, and wherein the sleep program is scheduled remotely by another device (see paragraphs [0036] and [0046]-[0047]; wherein the set parameter is a time for conducting a state change, and wherein the program is schedule remotely from a computer through wireless communication).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Nelson in view of Matsunaga in view of Voch in view of Yotsumoto, as applied to claim 17 above, in view of Raza.
	Referring to claim 25: Chi, as modified by Nelson, Matsunaga, Voch and Yotsumoto, is silent to the LEDs being RGBW LEDs. Raza teaches a wirelessly controlled lighting device (see title) comprising a plurality of LED elements (see figures 3-5, #90), wherein the LEDs of the LED elements are RGBW LEDs (see paragraph [0031]). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the LEDs of Chi, as modified by Nelson, Matsunaga, Voch and Yotsumoto, with RGBW LEDs like taught by Raza in order to allow for generation of light of any color (see Raza paragraph [0031]).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Nelson in view of Matsunaga in view of Voch in view of Yotsumoto, as applied to claim 17 above, in view of Recker.
Referring to claim 31: Chi, as modified by Nelson, Matsunaga, Voch and Yotsumoto, is silent to the wireless communication unit being a wireless fidelity (WiFi) communication unit. Recker teaches a wireless lighting device (see title) wherein the device takes commands from a wireless communication interface from an external source, wherein the wireless communication interface includes WiFi (see paragraph [0259]). It would have been obvious to one of ordinary .
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Nelson in view of Matsunaga in view of Voch in view of Yotsumoto, as applied to claim 17, in view of Thijssen.
Referring to claim 33: Chi, as modified by Nelson, Matsunaga, Voch and Yotsumoto, is silent to a gesture control sensor electrically coupled to the processor, wherein the gesture control sensor is configured to detect a hand gesture made by a user in a vicinity of the gesture control sensor. Thijssen teaches a gesture control device for use with a controllable device (see abstract), the gesture control device including a gesture control sensor for controlling audio content and/or light dimming (see paragraph [0013]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Chi, as modified by Nelson, Matsunaga, Voch and Yotsumoto, with a gesture control sensor like taught by Thijssen in order to provide hands free dimming and audio changing capabilities.

Response to Arguments
Applicant’s arguments concerning the amendments, see page 9, filed 22 September 2021, with respect to the rejection(s) of claim(s) 1 and 35 under 35 U.S.C. §103, specifically regarding the argument that the prior art of record does not teach “instructions to schedule a sleep program from a server communicatively coupled to the sleep training device, wherein the sleep program is set by a client device communicatively coupled to the server” have been fully considered 
Applicant’s arguments, see pages 10-11, filed 22 September 2021, with respect to claim(s) 5 and 45, specifically regarding the arguments relating to Rocha, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 22 September 2021 have been fully considered but they are not persuasive.  In response to applicant’s argument that none of Chi, Nelson or Matsunaga disclose the feature of disabling the physical switches or capacitive touch component, the examiner respectfully disagrees. As outlined above, Matsunaga, in combination with the additional references specifically teaches the claimed feature. Additionally, the examiner notes that Voch is merely relied upon to teach a touch sensor for selectively turning on/off and changing the color of the light. Voch is not relied upon to teach disabling the physical switches and/or capacitive touch component.
In response to applicant’s argument that none of the cited art discloses the amended limitation of the capacitive touch component functioning to turn on the device, the examiner respectfully disagrees. As outlined above in the current rejection, Voch specifically teaches turning on/off the device through use of the capacitive touch component.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/KAYLEE R WILSON/            Primary Examiner, Art Unit 3791